461 F.2d 1262
H. B. GOLDSMITH, next friend of Byron Lance Goldsmith, aminor, et al., Plaintiffs-Appellees,v.QUITMAN INDEPENDENT SCHOOL DISTRICT et al., Defendants-Appellants.
No. 72-1255 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 12, 1972.

Welby K. Parish, Gilmer, Tex., for defendants-appellants.
Ken T. Miller, Jr., Tyler, Tex., for plaintiffs-appellees.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
This appeal involves the "Boy's Dress and Hair Code" of the Quitman Independent School District.  The District Court enjoined the enforcement of the Regulation.


2
The judgment of the District Court is vacated and the cause is remanded for further proceedings not inconsistent with Karr v. Schmidt, 5 Cir., 1972, 460 F.2d 609 (En Banc).


3
Vacated and remanded with direction.



*
 Rule 18, 5th Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I